DETAILED ACTION

The Applicant’s amendment filed on October 8, 2021 was received.  Claims 1 and 17 were amended.  Claims 17-21 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued July 9, 2021.

Drawings
The drawings were received on October 8, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. on claims 1, 4-5, 8, 10 and 16 are withdrawn because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sakata et al. on claims 2-3 are withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1-5, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2011/0199432).
In regards to claim 1, Sakata teaches an inkjet head (10, fluid dispenser) comprising:
a nozzle body (23) comprising a nozzle plate (31, dispenser faceplate) with a holes (31a, ejection port) (fig.  4-6; para. 74, 90-91);

the nozzle guard is space from the nozzle plate with a gap small enough to attract the fluid accumulated around the slit flows into the suction flow path (fig. 9a-d).
	Sakata does not explicitly teach a gap small enough to attract the fluid by capillary wicking effect.
	However, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a small gap which causes attraction of the fluid by capillary wicking effect, because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  
In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative dimensions of the claimed gap and capillary wicking effect.
In regards to claims 2-3, Sakata has been discussed above, but does not explicitly teach the gap between the faceplate and the dispenser guard is less than 100 m or the dispenser guard has a thickness smaller than 200 m.
However, Sakata teaches the nozzle guard is spaced apart from the nozzle plate (fig. 4-, 9a-d).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have sized the nozzle guard with a thickness of less than 200 m and provide a gap between nozzle guard and nozzle plate of less than 100 m, since it 
In regards to claim 4, Sakata teaches the suction port is proximate to trench which is formed at a peripheral region of the nozzle guard (fig. 4, 9a-d).
In regards to claim 5, Sakata teaches the nozzle guard comprises geometric structures of dented portion-24x (fig. 12a; para. 157) or annular protruding wall-24y (fig. 12b; para. 157) or the dented portion-24x and the annular protruding wall-24y (fig. 12c; para. 159), where the geometric structure surround the slit-24c.
In regards to claims 8 and 10, Sakata teaches the nozzle guard extends along a row of holes (31a, ejections ports) on the nozzle plate (fig. 6), where the nozzle guard comprises geometric structures of at least the dented portion-24x and the annular protruding wall-24y which provide a plurality of channels (fig. 12c; para. 159).
In regards to claim 16, Sakata teaches a suction pump (16, negative pressure source) provide negative pressure to the suction flowpath-15 (fig. 4-5; para. 106-107) 

Allowable Subject Matter
Claims 6-7, 9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the plurality of geometric structures comprises: at least two 
In regards to claim 9, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the plurality of geometric structures comprises: at least two rows of ribs arranged along two respective elongate sides of the opening; and at least two columns of ribs arranged along two respective lateral sides of the opening, as recited in the claim.
In regards to claim 11, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the plurality of geometric structures comprises: a plurality of rows of first ribs each being arranged along an elongate direction of the opening; a plurality of columns of second ribs each being arranged along a direction perpendicular to the elongate direction of the opening, wherein the rows of first ribs and the columns of second ribs are so arranged that each of the opening is surrounded by the first ribs at two elongate sides and the second ribs along two lateral sides thereof, as recited in the claim.  Claims 12-14 are dependent on claim 11.
In regards to claim 15, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the dispenser guard further comprises a mesh surrounding the opening, as recited in the claim.

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive. 

Nowhere does Sakata teach, disclose, or suggest defining a gap between the nozzle plate 31 and the nozzle guard 24 small enough to attract the ink by capillary wicking effect.
The capillary wicking effect is anisotropic, the ink may be attracted not only downwardly, but also upwardly. The upward attraction of the ink may cause the ink flow away from the suction flow path 15, and render the intended operation unsatisfactory.

In response to Applicant’s arguments, please consider the following comments:
Applicants’ response is not persuasive as the claim recites a fluid and not ink.  It is noted, different fluids provide different capillary effects and surface interactions between the fluid and a solid surface provide different capillary effects.  Please see provide reference.  Sakata teaches the small gap which is small enough to attract a fluid.  While Sakata teaches the use of suction, this does not negate the fact that the gap is small and a fluid is attracted/drawn to the gap, which addresses the claimed gap.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., upward attraction of the ink) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717